


110 HR 1337 PCS: To provide for a feasibility study of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 437
		110th CONGRESS
		1st Session
		H. R. 1337
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 23, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To provide for a feasibility study of
		  alternatives to augment the water supplies of the Central Oklahoma Master
		  Conservancy District and cities served by the District.
	
	
		1.Central Oklahoma Master
			 Conservatory District feasibility study
			(a)FindingsCongress finds that—
				(1)Thunderbird Lake,
			 located on Little River in central Oklahoma, was constructed in 1965 by the
			 Bureau of Reclamation for flood control, water supply, recreation, and fish and
			 wildlife purposes;
				(2)the available yield
			 of Thunderbird Lake is allocated to the Central Oklahoma Master Conservatory
			 District, which supplies municipal and industrial water supplies to the cities
			 of Norman, Midwest City, and Del City, Oklahoma; and
				(3)studies conducted
			 by the Bureau during fiscal year 2003 indicate that the District will require
			 additional water supplies to meet the future needs of the District, including
			 through—
					(A)the drilling of
			 additional wells;
					(B)the implementation
			 of a seasonal pool plan at Thunderbird Lake;
					(C)the construction
			 of terminal storage to hold wet-weather yield from Thunderbird Lake;
					(D)a reallocation of
			 water storage; and
					(E)the importation of
			 surplus water from sources outside the basin of Thunderbird Lake.
					(b)StudyBeginning
			 no later than 1 year after the date of enactment of this Act, the Commissioner
			 of the Bureau of Reclamation shall conduct a feasibility study of alternatives
			 to augment the water supplies of the Central Oklahoma Master Conservatory
			 District and cities served by the District, including recommendations of the
			 Commissioner, if any.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Commissioner of the Bureau of Reclamation $900,000 to conduct the study under
			 subsection (b).
			
	
		
			Passed the House of
			 Representatives October 22, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
		October 23, 2007
		Received; read twice and placed on the
		  calendar
	
